FILED
                           NOT FOR PUBLICATION                              OCT 24 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BROOKEY LEE WEST,                                No. 10-17244

              Petitioner -Appellant,
                                                 D. C. No. 2:07-cv-00021-KJD-
  v.                                             GWF

SHERYL FOSTER; et al.,
                                                 MEMORANDUM *
              Respondents - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                      Argued and Submitted October 12, 2011
                            San Francisco, California

Before: THOMAS and MURGUIA, Circuit Judges, and ALBRITTON, Senior
District Judge.**

       Brookey Lee West (“West”) appeals the district court’s denial of her 28

U.S.C. § 2254 petition for a writ of habeas corpus.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The Honorable William H. Albritton, III, Senior District Judge for the
U.S. District Court for Middle Alabama, sitting by designation.
         West argues that the Nevada Supreme Court violated the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) by acting contrary to clearly established

federal law as determined by the Supreme Court when it determined that the State

produced sufficient evidence to establish that the victim died by the criminal

agency of another (the “corpus delicti” element). See 28 U.S.C. § 2244(d).

Moreover, West seeks to expand the scope of the Certificate of Appealability

granted by the district court. Because the history and facts of the case are familiar

to the parties, we need not recount them here.

         This court reviews the denial of a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 de novo. Dows v. Wood, 211 F.3d 480, 484 (9th Cir.

2000).

         The standard of review by federal courts of state court decisions governed

by AEDPA is a “highly deferential standard for evaluating state-court rulings,

which demands that state-court decisions be given the benefit of the doubt."

Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (citation and internal

quotation marks omitted). As per the AEDPA, the Nevada Supreme Court’s

decision must have been an unreasonable application of Supreme Court precedent

to warrant a writ of habeas corpus. See Sims v. Rowland, 414 F.3d 1148, 1151 (9th

Cir. 2005).


                                             2
      We affirm the district court’s denial of West’s petition for habeas corpus.

In Jackson v. Virginia, the Supreme Court provided the standard for determining

the sufficiency of the evidence at a criminal trial. 443 U.S. 307 (1979). The Court

explained that “the relevant question is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Id. at 319 (citing

Johnson v. Louisiana, 406 U.S. 356, 362 (1972)).

      West’s primary argument focuses on the indeterminancy of the medical

evidence. That argument, however, overlooks other circumstantial evidence relied

on by the Nevada Supreme Court including: the manner in which the victim’s body

was found, the plastic bag tied over her face, evidence of the unhealthy relationship

between West and the victim, and evidence indicating that West fabricated a story

of moving the victim to California even before she disappeared. Viewing the facts

in this case in the light most favorable to the prosecution, this Court cannot say that

the Nevada Supreme Court’s decision to uphold West’s conviction was

unreasonable.

      Because the Nevada Supreme Court’s decision comports with the

requirements of 28 U.S.C. § 2254(d), West’s petition was appropriately denied.




                                           3
      As to West’s request to expand the Certificate of Appealability to include

two other issues, the Court finds that no reasonable jurist could debate the

correctness of the district court’s ruling on these issues. Accordingly, the Court

declines to expand the certificate of appealability.

   The district court’s denial of West’s petition for habeas corpus is

AFFIRMED.




                                           4